DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “ radiation detection units”, “light detection unit” and “analysis unit” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The structure of “light detection unit” is disclosed in Applicant’s Specification at [0031] in the form of a photomultiplier tube or photodiode.
The structure of “radiation detection units” is disclosed in Applicant’s Specification at [0038] in the form of a housing made of tungsten and includes a detector element.
Claim limitation “analysis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant’s Specification does not disclose structure (Ex.  a computer or processor) for an “analysis unit”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magne et al. (US 2018/0074214) hereinafter known as Magne, and further in view of Yoder et al. (US 2012/0061591) hereinafter known as Yoder.
With regards to claim 1 and 12, Magne discloses a radiation-detecting device (Abstract), comprising:
a plurality of radiation detection units each of which comprises a radiation detection element that emits light with incidence of radiation [0013][0053];
an optical transmission line ([0084]; beams of optical fibers from flexible cable) that transmits light generated by the plurality of radiation detection elements to merge [0084];
a light detection unit that converts the light after merging guided to the light detection unit through the optical transmission line into an electric pulse ([0084]; photomultiplier tube).
Magne teaches that the series of detectors can be inserted in protective shells [0009]. Magne further discloses dose rate measuring instrumentation [0049].
Magne does not specifically disclose a plurality of housings, which include at least one housing made of a first material and another housing made of a second material, and further does not disclose an analysis unit that calculates a dose rate of radiation based on a count rate of the electric pulse.
In the same field of endeavor, Yoder discloses a portable dosimeter (Abstract). Yoder teaches of two or more OSL sensors (detector elements) that may be mounted in a dosimeter mount, the OSL sensor can include different types of filters [0116]. Further, the reference teaches that the OSL sensor comprises of an assembly composed of one or more cylindrical cups that act as energy-compensating filters that alter the energy of gamma rays and x-rays that are able to reach the OSL material. The cup walls can be of different materials and have varying thicknesses depending on the angular response desired and the cups can be designed in concert with the upper and lower housing to produce energy-compensating filters [0081][0115][0117][0119]. The reference further teaches the use of two energy-compensating filters made of different material (aluminum and copper) that are utilized for gamma, x-ray and neutron radiation [0128]. Finally, the reference teaches of a dosimeter reader displays the results of the analysis, performs Pulsed Optically Stimulated Luminescence (POSL) processes, stores results of analyses, writes results of dosimeter analysis to an RFID chip on the dosimeter mount, and downloads into a remote database or PC [0142].
In view of Yoder, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Magne’s detector elements with a plurality of housings/mount/filter cups wherein at least one housing/mount/cup is made of a different material. The motivation is to have at least one detector element utilizing a housing/mount/cup of different material that can filter the energies of gamma rays and/or x-rays and/or neutrons, for detection and dose rate measurements.
Also, in view of Yoder, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Magne’s radiation-detecting device with a dosimeter reader (analyzer unit) for the purpose of data readout, radiation dose measurements, data storage, and data transmission to a remote server or PC for further analysis.

With regards to claim 2, Magne, in view of Yoder, discloses the radiation monitor according to claim 1, wherein the plurality of radiation detection elements are connected in series through the optical transmission line. (Magne; Abstract)

With regards to claim 3, Magne, in view of Yoder, discloses the radiation monitor according to claim 1, wherein the optical transmission line has an optical coupler (Magne; Fig. 6; Q) provided at a merging point of light generated by the plurality of radiation detection elements, and branches from the optical coupler into a plurality of lines to the respective radiation detection elements (Magne; [0084]).

With regards to claim 4, Magne, in view of Yoder, discloses the radiation monitor according to claim 1, wherein a thickness of the housing made of the first material is different from a thickness of the other housing made of the second material. (see the rejection of claim 1)

With regards to claim 5, Magne, in view of Yoder, discloses the radiation monitor according to claim 1, wherein each of the plurality of housings includes a hemispherical portion as an outer shape. (Yoder [0128] teaches of an outer energy compensating filter and [0115] teaches that such filters are cylindrical cups. Cylindrical “cups”  which implies that the cups are hemispherical.)

With regards to claim 7, Magne, in view of Yoder, discloses the radiation monitor according to claim 1, wherein each of the plurality of radiation detection elements is provided with a polished portion, which has been optically polished, in a vicinity of a connection point with the optical transmission line (Magne; [0084])(Yoder; [0111]), and a light-reflecting material is provided in an area other than the vicinity of the connection point (Yoder; [0119]).

With regards to claim 8, Magne, in view of Yoder, discloses the radiation monitor according to claim 1, wherein the plurality of the radiation detection units are housed in one sealed container. (Yoder; [0111])

With regards to claim 9, Magne, in view of Yoder, discloses the radiation monitor according to claim 2, wherein the optical transmission line comprises an optical connector provided at a portion connecting the light detection unit and a serially connected body in which the plurality of the radiation detection elements are directly connected. (Magne; [0110])(Yoder; [0111])

Allowable Subject Matter
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, Magne, in view of Yoder, discloses the radiation monitor according to claim 5, wherein within a predetermined angle range from a predetermined reference line passing through the housing, the other housing is not arranged (Yoder; [0069]). Neither reference specifically disclose that the reference line passes through a center based on a curvature of a spherical surface of the hemispherical portion.
With regards to claim 10, Magne, in view of Yoder, discloses the radiation monitor according to claim 1, further comprising a light emitting unit that emits light having a wavelength different from emission wavelengths of the plurality of radiation detection elements (Magne; [0084]; laser)(Yoder; [0143]; stimulation light source),
wherein each of the plurality of radiation detection elements has sensitivity to radiation and also has sensitivity to light, and emits light at the emission wavelength with incidence of radiation or light (Yoder; [0130]),
the optical transmission line transmits light from the light emitting unit to the plurality of radiation detection elements, and transmits light from the plurality of radiation detection elements to the light detection unit (Magne; [0084]), 
However, Magne, in view of Yoder, does not disclose an analysis unit that determines presence or absence of deterioration of at least the light emitting unit based on the count rate of the electric pulses and a light intensity of the light emitting unit.
With regards to claim 11, Magne, in view of Yoder, does not disclose the radiation monitor according to claim 1, wherein at least one of the plurality of radiation detection elements is a scintillation element containing a rare earth element in yttrium aluminum garnet which is a base material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dickinson et al. (US 5,665,972)
Ueno et al. (US 2015/0123002)
Williams (US 2013/0248721)
Rink et al. (US 2006/0017009)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884